Title: To George Washington from Major William Smith Livingston, 17 August 1776
From: Livingston, William Smith
To: Washington, George

 

Sir
Long Island Augt 17th 1776

Colo: Hand has this Morning reported to the General that since Yesterday Evening four Vessels of War, one of them the Solbay have sailed from the Fleet at the Narrows—Two Brigs a Sloop and Schooner came in from Sea and the Man of War that lay off the Hook these two Days past came in—The Morning being very Thick he could discern nothing distinctly at the Hook but that late in the Evening of Yesterday some of the Foreign Troops Landed at the Ferry Way on Staten Island.
I am sorry to inform your Excellency that General Green had a very bad Night of it and cannot be said to be any better this Morning than he was Yesterday. I have the Honor to be Your most Obedt Servt

Wm S. Livingston

